IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GEORGE WALKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5459

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

George Walker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.